Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

 

                This First Amendment to Credit Agreement (this “First
Amendment”) is made as of November 10, 2005, by and among GLOBAL OPERATING LLC,
a Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware
limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware
corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”
and, collectively with OLLC, Global and Montello, the “Borrowers” and each a
“Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”),
GLOBAL GP LLC, a Delaware limited liability company (the “GP” and, collectively
with the MLP, the “Initial Guarantors and each individually, an “Initial
Guarantor”), each “Lender” (as such term is defined in the Credit Agreement
referred to below) party hereto and Bank of America, N.A. as Administrative
Agent and L/C Issuer (as each such term is defined in the Credit Agreement),
amending certain provisions of that certain Credit Agreement dated as of October
4, 2005 (as amended and in effect from time to time, the “Credit Agreement”) by
and among the Borrowers, the Initial Guarantors, the Lenders, the Administrative
Agent and the L/C Issuer.  Terms not otherwise defined in the Credit Agreement
shall have the same respective meanings herein as therein.

 

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement to, among
other things, (a) increase the Initial WC Revolver Total Commitment from
$300,000,000 to $350,000,000; and (b) provide for an additional increase in the
Total WC Revolver Commitment such that the Total WC Revolver Commitment may,
pursuant to the terms and conditions of the Credit Agreement, be increased to
$450,000,000 (from the $350,000,000 amount available prior to giving effect to
this First Amendment), in all cases as provided more fully herein below;

 

                NOW, THEREFORE, in consideration of the premises and the mutual
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

 

                §1.  Amendment to Section 1 of the Credit Agreement.  Section
1.1 of the Credit Agreement is hereby amended as follows:

 

                (a)           the definition of “Applicable Percentage”
contained in Section 1.1 of the Credit Agreement is hereby amended by deleting
such definition in its entirety and restating it as follows:

 

                “Applicable Percentage” means with respect to any Lender at any
time, the percentage (carried out to the ninth decimal place) of the Total WC
Revolver Commitment (subject, however, to the proviso contained in this
definition), the Total Revolver Commitment or the Total Acquisition Commitment,
as the case may be, represented by such Lender’s WC Commitment, Acquisition
Commitment or Revolver Commitment, as the case may be, at such time, provided,
however, in respect of the Total WC Revolver Commitment, each Lender’s
Applicable Percentage may change

 

 

--------------------------------------------------------------------------------


 

as of any date of determination based on whether the Total WC Revolver
Commitment has been increased and/or decreased in accordance with Section
2.1(a)(ii) and/or Section 2.1(a)(iii) hereof and as such, (a) to the extent as
of any date of determination the Total WC Revolver Commitment has not been
increased pursuant to Sections 2.1(a)(ii) and/or (iii) hereof, each such
Lender’s Applicable Percentage of the Total WC Revolver Commitment shall be that
percentage set forth opposite the name of such Lender on Schedule 2.1 under the
column headed “Applicable Percentage of the Initial WC Revolver Total
Commitment” (hereinafter referred to as the “Initial WC Revolver Applicable
Percentage”); (b) to the extent as of any date of determination the Total WC
Revolver Commitment has been increased pursuant to Section 2.1(a)(ii) hereof,
each such Lender’s Applicable Percentage of the Total WC Revolver Commitment
shall be that percentage set forth opposite the name of such Lender on Schedule
2.1 under the column headed “Applicable Percentage of the Total WC Revolver
Commitment after increase pursuant to Section 2.1(a)(ii)” (hereinafter referred
to as the “First Increase WC Revolver Applicable Percentage”); and (c) to the
extent as of any date of determination the Total WC Revolver Commitment has been
increased pursuant to Section 2.1(a)(iii) hereof, each such Lender’s Applicable
Percentage of the Total WC Revolver Commitment shall be that percentage set
forth opposite the name of such Lender on Schedule 2.1 under the column headed
“Applicable Percentage of Total WC Revolver Commitment after increase pursuant
to Section 2.1(a)(iii)” (hereinafter referred to as the “Final Increase WC
Revolver Applicable Percentage”).  If the commitment of each Lender to make
Loans and the obligation of the L/C Issuer to make L/C Credit Extensions have
terminated pursuant to Section 8.2 or if the Total WC Revolver Commitment, Total
Revolver Commitment or Total Acquisition Commitments, as the case may be, have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments.  The initial Applicable Percentage of each
Lender for each of the WC Revolver Loan, the Acquisitions Loans and the Revolver
Loans is set forth opposite the name of such Lender on Schedule 2.1 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

 

                (b)           the definition of “Initial WC Revolver Total
Commitment” contained in Section 1.1 of the Credit Agreement is hereby amended
by deleting such definition in its entirety and restating it as follows:

 

                “Initial WC Revolver Total Commitment” means the Total WC
Revolver Commitment as in effect on November 10, 2005, as the same may be
reduced in accordance with the terms hereof.  On November 10, 2005, the Initial
WC Revolver Total Commitment is $350,000,000.

 

 

2

--------------------------------------------------------------------------------


 

                (c)           the definition of “WC Revolver Commitment”
contained in Section 1.1 of the Credit Agreement is hereby amended by deleting
such definition in its entirety and restating it as follows:

 

                “WC Revolver Commitment” means, as to each Lender, its
obligation to (a) make WC Revolver Loans to the Borrower pursuant to Section
2.1(a) and (b) purchase participations in L/C Obligations, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule 2.1 or in the Assignment and Assumption
pursuant to which such Lender becomes a party hereto, as applicable, as such
amount may be adjusted from time to time in accordance with this Agreement.  For
the avoidance of doubt, the parties hereto hereby acknowledge and agree that any
Lender’s obligation to make WC Revolver Loans to the Borrower as of any date of
determination will be in those aggregate amounts set forth on Schedule 2.1, and
the Applicable Percentage of any Lender to make such WC Revolver Loans may vary,
in the manner set forth on Schedule 2.1, to the extent the Total WC Revolver
Commitment is increased pursuant to Section 2.1(a)(ii) and/or Section
2.1(a)(iii) hereof.

 

                (d)           Section 1.1 of the Credit Agreement is further
amended by inserting the following definitions in the appropriate alphabetical
order:

 

                “Final WC Revolver Applicable Percentage” has the meaning set
forth in the definition of “Applicable Percentage”.

 

                “First WC Revolver Applicable Percentage” has the meaning set
forth in the definition of “Applicable Percentage”.

 

                “Incremental Facility Decrease Date” has the meaning set forth
in Section 2.1(a)(iii).

 

                “Incremental Facility Increase Amount” has the meaning set forth
in Section 2.1(a)(iii).

 

                “Incremental Facility Increase Date” has the meaning set forth
in Section 2.1(a)(iii).

 

                “Initial WC Revolver Applicable Percentage” has the meaning set
forth in the definition of “Applicable Percentage”.

 

§2.  Amendment to Section 2 of the Credit Agreement.  Section 2 of the Credit
Agreement is hereby amended as follows:

 

(a)           Section 2.1 of the Credit Agreement is hereby amended by deleting
Section 2.1(a) in its entirety and restating Section 2.1(a) as follows:

 

 

3

--------------------------------------------------------------------------------


 

2.1.  Commitments for Loans.

 

(a)           Working Capital Revolver.

 

                (i)            Subject to the terms and conditions set forth
herein, each Lender severally agrees to make loans (each such loan, a “WC
Revolver Loan”) to the Borrowers from time to time, on any Business Day during
the Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s WC Revolver Commitment; provided,
however, that after giving effect to any Borrowing of a WC Revolver Loan (i) the
Total WC Revolver Outstandings shall not exceed the lesser of (1) the Total WC
Revolver Commitment as in effect on such date and (2) the Borrowing Base at such
time, and (ii) the aggregate Outstanding Amount of the WC Revolver Loans of any
Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount of
all L/C Obligations shall not exceed such Lender’s WC Revolver Commitment. 
Within the limits of each Lender’s WC Revolver Commitment, and subject to the
other terms and conditions hereof, the Borrowers may borrow under this Section
2.1(a), prepay under Section 2.4, and reborrow under this Section 2.1(a).  WC
Revolver Loans may be Base Rate Loans, Cost of Funds Rate Loans or Eurodollar
Rate Loans, as further provided herein.

 

                (ii)           At any time during a Seasonal Overline Period,
upon one (1) Business Day prior written notice to the Administrative Agent and
the Lenders, and so long as no Default or Event of Default has occurred and is
continuing or would exist as a result thereof, the Borrowers may increase the
Total WC Revolver Commitment by an amount equal to $50,000,000 (such amount
being hereinafter referred to as the “Facility Increase Amount”), provided that,
unless the Borrowers have simultaneously accessed the Incremental Facility
Increase Amount in accordance with Section 2.1(a)(iii), the Total WC Revolver
Commitment shall at no time exceed the Initial WC Revolver Total Commitment as
in effect immediately prior to such increase plus $50,000,000 and, to the extent
the Borrowers have accessed the Incremental Facility Increase Amount in
accordance with Section 2.1(a)(iii), then the Total WC Revolver Commitment shall
at no time exceed the Initial WC Revolver Total Commitment as in effect
immediately prior to such increase, plus $50,000,000 plus the amount of the
Incremental Facility Increase Amount, and, provided further, that the Borrowers
shall only be permitted to increase the Total WC Revolver Commitment pursuant to
this Section 2.1(a)(ii) once during such Seasonal Overline Period.  The increase
in the Total WC Revolver Commitment shall become effective upon (a) receipt by
the Administrative Agent and the Lenders of the notice as described in the first
sentence of this Section 2.1(a)(ii); (b) evidence satisfactory to the
Administrative Agent of pro forma compliance with the financial covenants
contained in Section 7.18 hereof both before and after giving effect to the
increase; and (c) receipt by the Administrative Agent for the respective
accounts of the Lenders based

 

 

4

--------------------------------------------------------------------------------


 

on such Lender’s First Increase WC Revolver Applicable Percentage the fee set
forth in Section 2.8(c) hereof at the time required by Section 2.8(c) (such
effective date being hereinafter referred to as a “Facility Increase Date”).  On
such Facility Increase Date, the WC Revolver Commitment of each Lender shall be
increased to those amounts set forth on Schedule 2.1 under the column headed “WC
Revolver Commitment after 2.1(a)(ii) Increase” based on each such Lender’s First
Increase WC Revolver Applicable Percentage of the Total WC Revolver Commitment
as in effect after giving effect to the Facility Increase Amount.   Subject to
the terms and conditions set forth in this Agreement, each of the Lenders
severally agrees that on the Facility Increase Date, its WC Revolver Commitment
shall be automatically increased as set forth in this Section 2.1(a)(ii) and on
Schedule 2.1.  To the extent the Borrowers have not reduced the Total WC
Revolver Commitment by $50,000,000 at the expiration of the Seasonal Overline
Period, then, on such expiration date, the Total WC Revolver Commitment shall
automatically be reduced by $50,000,000 (or, if the Borrowers’ have also
increased the Total WC Revolver Commitment pursuant to Section 2.1(a)(iii)
hereof, then reduced by an amount equal to the sum of $50,000,000 plus the
Incremental Facility Increase Amount), and the Borrowers’ jointly and severally
agree to pay to the Administrative Agent, for the respective accounts of the
Lenders based on each such Lender’s First Increase WC Revolver Applicable
Percentage, the amount of any WC Revolver Loans which are in excess of the Total
WC Revolver Commitment as in effect after giving effect to such reduction.   In
addition, the parties hereto hereby agree that at any time in which the Total WC
Revolver Commitment has been increased pursuant to this Section 2.1(a)(ii), the
Borrowers shall have the right, so long as the Incremental Facility Increase
Amount has been reduced to zero, at any time and from time to time during the
applicable Seasonal Overline Period, upon one (1) Business Days’ prior written
notice to the Administrative Agent to reduce the Total WC Revolver Commitment by
an amount equal to the Facility Increase Amount (the effective date of such
decrease shall be hereinafter referred to as a “Facility Decrease Date”),
whereupon the Total WC Revolver Commitment shall be reduced by such amount (and
the WC Revolver Commitments of the Lenders shall be reduced in accordance with
their respective First Increase WC Revolver Applicable Percentages by such
amount).  The Borrowers shall only have the right to reduce the Total WC
Revolver Commitment pursuant to this Section 2.1(a)(ii) once during any Seasonal
Overline Period.  Promptly after receiving any notice of the Borrowers delivered
pursuant to this Section 2.1(a)(ii), the Administrative Agent will notify the
Lenders of the substance thereof.  On the Facility Decrease Date, the Borrowers
shall jointly and severally pay to the Administrative Agent for the respective
accounts of the Lenders the full amount of any facility fee then accrued on the
amount of the reduction.

 

                (iii)          At any time during a Seasonal Overline Period and
so long as the Total WC Revolver Commitment has been increased in accordance

 

 

5

--------------------------------------------------------------------------------


 

with Section 2.1(a)(ii) by the full amount available thereunder and the Facility
Increase Amount equals $50,000,000, upon one (1) Business Day prior written
notice to the Administrative Agent and the Lenders, and so long as no Default or
Event of Default has occurred and is continuing or would exist as a result
thereof, the Borrowers may again increase the Total WC Revolver Commitment by an
additional amount equal to $50,000,000 (such amount being hereinafter referred
to as the “Incremental Facility Increase Amount”), provided that, the Total WC
Revolver Commitment shall at no time exceed the Initial WC Revolver Total
Commitment as in effect immediately prior to any increase made in accordance
with Section 2.1(a)(ii) plus $100,000,000, and, provided further, that the
Borrowers shall only be permitted to increase the Total WC Revolver Commitment
pursuant to this Section 2.1(a)(iii) once during such Seasonal Overline Period. 
The increase in the Total WC Revolver Commitment pursuant to this Section
2.1(a)(iii) shall become effective upon (a) receipt by the Administrative Agent
and the Lenders of the notice as described in the first sentence of this Section
2.1(a)(iii); (b) evidence satisfactory to the Administrative Agent of pro forma
compliance with the financial covenants contained in Section 7.18 hereof both
before and after giving effect to the increase; and (c) receipt by the
Administrative Agent for the respective accounts of the Lenders based on such
Lender’s Final Increase WC Revolver Applicable Percentage the fee set forth in
Section 2.8(c) hereof at the time required by Section 2.8(c) (such effective
date being hereinafter referred to as a “Incremental Facility Increase Date”). 
On such Incremental Facility Increase Date, the WC Revolver Commitment of each
Lender shall be increased to those amounts set forth on Schedule 2.1 under the
column headed “WC Revolver Commitment after 2.1(a)(iii) Increase” based on each
such Lender’s Final Increase WC Revolver Applicable Percentage of the Total WC
Revolver Commitment as in effect after giving effect to the Incremental Facility
Increase Amount.  Subject to the terms and conditions set forth in this
Agreement, each of the Lenders severally agrees that on the Incremental Facility
Increase Date, its WC Revolver Commitment shall be automatically increased as
set forth in this Section 2.1(a)(iii).  To the extent the Borrowers have not
reduced the Total WC Revolver Commitment by $100,000,000 at the expiration of
the Seasonal Overline Period, then, on such expiration date, the Total WC
Revolver Commitment shall automatically be reduced by an amount equal to the sum
of the Facility Increase Amount plus the Incremental Facility Increase Amount
minus the amount by which the Total WC Revolver Commitment has been reduced
during such Seasonal Overline Period, and the Borrowers’ jointly and severally
agree to pay to the Administrative Agent, for the respective accounts of the
Lenders based on each such Lender’s Final Increase WC Revolver Applicable
Percentage, the amount of any WC Revolver Loans which are in excess of the Total
WC Revolver Commitment as in effect after giving effect to such reduction.   In
addition, the parties hereto hereby agree that at any time in which the Total WC
Revolver Commitment has been increased pursuant to this Section

 

 

6

--------------------------------------------------------------------------------


 

2.1(a)(iii), the Borrowers shall have the right at any time and from time to
time during the applicable Seasonal Overline Period, upon one (1) Business Days’
prior written notice to the Administrative Agent to reduce the Total WC Revolver
Commitment by an amount equal to the Incremental Facility Increase Amount (the
effective date of such decrease shall be hereinafter referred to as a
“Incremental Facility Decrease Date”), whereupon the Total WC Revolver
Commitment shall be reduced by such amount (and the WC Revolver Commitments of
the Lenders shall be reduced in accordance with their respective Final Increase
WC Revolver Applicable Percentages by such amount).  The Borrowers shall only
have the right to reduce the Total WC Revolver Commitment pursuant to this
Section 2.1(a)(iii) once during any Seasonal Overline Period.  Promptly after
receiving any notice of the Borrowers delivered pursuant to this Section
2.1(a)(iii), the Administrative Agent will notify the Lenders of the substance
thereof.  On the Incremental Facility Decrease Date, the Borrowers shall jointly
and severally pay to the Administrative Agent for the respective accounts of the
Lenders the full amount of any facility fee then accrued on the amount of the
reduction.

 

(b)           Section 2.4(a) of the Credit Agreement is hereby amended by
inserting immediately at the end of the text of Section 2.4(a) the following
sentence:  “Notwithstanding anything to the contrary contained herein, and for
the avoidance of doubt, to the extent any repayments are made on the WC Revolver
Loan at a time when the aggregate outstanding WC Revolver Loans (i) are less
than the Initial WC Revolver Total Commitment, such repayments shall be applied
to the Loans of the Lenders in accordance with their Initial WC Revolver
Applicable Percentage; (ii) are greater than the Initial WC Revolver Total
Commitment but less than the Total WC Revolver Commitment as in effect pursuant
to an increase thereof in accordance with Section 2.1(a)(ii), such repayments
shall be applied to the Loans of the Lenders in accordance with their First WC
Revolver Applicable Percentage until such time as the outstanding amounts equal
the Initial WC Revolver Total Commitment, and then the remaining amounts to such
Lenders in accordance with such Lenders Initial WC Revolver Applicable
Percentage; and (iii) are greater than the Total WC Revolver Commitment as in
effect pursuant to an increase thereof in accordance with Section 2.1(a)(iii)
due to an increase in the Total WC Revolver Commitment in accordance with
Section 2.1(a)(iii), such repayments shall be applied to the Loans of the
Lenders in accordance with their Final WC Revolver Applicable Percentage until
such time as the outstanding amounts equal the Total WC Revolver Commitment as
in effect after giving effect to the increase thereof in accordance with Section
2.1(a)(ii), then to the Loans of the Lenders in accordance with their First WC
Revolver Total Commitment until such time as the outstanding amounts are equal
to the Initial WC Revolver Total Commitment, and then the remaining amounts to
such Lenders in accordance with such Lenders Initial WC Revolver Applicable
Percentage.

 

(b)           Section 2.8(b) of the Credit Agreement is hereby amended by
deleting the amount “$350,000,000” which appears in the first sentence of
Section 2.8(b) and substituting in place thereof the amount “$450,000,000”.

 

 

7

--------------------------------------------------------------------------------


 

(c)           Section 2.8(c) of the Credit Agreement is hereby amended by
inserting immediately after the end of the first sentence thereof the following
sentence:  “In addition, to the extent the Borrowers elect to increase the Total
WC Revolver Commitment pursuant to Section 2.1(a)(iii) hereof during any
Seasonal Overline Period, on each Incremental Facility Increase Date, the
Borrowers shall pay to the Administrative Agent for the account of each Lender
in accordance with its Applicable Percentage of the Total WC Revolver
Commitment, an increase fee in the amount of $30,000.”

 

§3.  Amendment to Schedule 2.1 to the Credit Agreement; Reallocation.  Schedule
2.1 to the Credit Agreement is hereby amended by deleting Schedule 2.1 in its
entirety and replacing it with the Schedule 2.1 attached hereto.  In addition,
the parties hereto hereby acknowledge and agree that to the extent any WC
Revolver Loans are outstanding on the date on which this First Amendment becomes
effective, the Lenders with a WC Revolver Commitment shall make such allocations
among themselves such that after giving effect to this First Amendment each such
Lender’s outstanding WC Revolver Loans shall not exceed such Lender’s Applicable
Percentage of the Total WC Revolver Commitment.

 

§4.  Conditions to Effectiveness. This First Amendment will become effective as
of the date hereof upon receipt by the Administrative Agent of the following:

 

(a)  the fully-executed original counterparts of this First Amendment executed
by the Loan Parties, the Administrative Agent and the required Lenders;

 

(b)  receipt by the Administrative Agent for the respective accounts of the
Lenders of an amendment fee of $1,000 for each such Lender as required by
Section 2.8(d) of the Credit Agreement;

 

(c)  receipt by the Administrative Agent of the fees provided for in the fee
letter of even date herewith; and

 

(d)  evidence satisfactory to the Administrative Agent that all necessary
corporate, partnership and limited liability company action has been taken to
approve the transactions contemplated hereby.

 

                §5.  Representations and Warranties.  Each of the Loan Parties
hereby repeats, on and as of the date hereof, each of the representations and
warranties made by it in Article V of the Credit Agreement, provided, that all
references therein to the Credit Agreement shall refer to such Credit Agreement
as amended hereby.  In addition, each of the Loan Parties hereby represents and
warrants that the execution and delivery by such Loan Party of this First
Amendment and the performance by each such Loan Party of all of its agreements
and obligations under the Credit Agreement as amended hereby and the other Loan
Documents to which it is a party are within the corporate, partnership and/or
limited liability company authority of each of the Loan Parties and have been
duly authorized by all necessary corporate, partnership and/or membership action
on the part of each of the Loan Parties.

 

 

8

--------------------------------------------------------------------------------


 

                §6.  Ratification, Etc.  Except as expressly amended hereby, the
Credit Agreement and all documents, instruments and agreements related thereto,
including, but not limited to the Security Documents, are hereby ratified and
confirmed in all respects and shall continue in full force and effect.  The
Credit Agreement and this First Amendment shall be read and construed as a
single agreement.  All references in the Credit Agreement or any related
agreement or instrument to the Credit Agreement shall hereafter refer to the
Credit Agreement as amended hereby.

 

                §7.  No Waiver.  Nothing contained herein shall constitute a
waiver of, impair or otherwise affect any Obligations, any other obligation of
the Loan Parties or any rights of the Administrative Agent, the L/C Issuer or
the Lenders consequent thereon.

 

                §8.  Counterparts.  This First Amendment may be executed in one
or more counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument.

 

                §9.  Governing Law.  THIS FIRST AMENDMENT SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF MASSACHUSETTS
(WITHOUT REFERENCE TO CONFLICT OF LAWS).

 

 

9

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the parties hereto have executed this First
Amendment as a document under seal as of the date first above written.

 

                                                                                               
GLOBAL OPERATING LLC

                                                                                               
By:  Global Partners LP, its sole member

                                                                                               
By:  Global GP LLC, its general partner

 

 

 

                                                                                               
By:          /s/ Thomas A. McManmon, Jr.         

                                                                                               
Title:       Executive Vice President

 

 

                                                                                               
GLOBAL COMPANIES LLC

                                                                                               
By:  Global Operating LLC, its sole member

                                                                                               
By:  Global Partners LP, its sole member

                                                                                               
By:  Global GP LLC, its general partner

 

 

 

                                                                                               
By:          /s/ Thomas A. McManmon, Jr.         

                                                                                               
Title:       Executive Vice President

 

 

                                                                                               
GLOBAL MONTELLO GROUP CORP.

 

 

                                                                                               
By:          /s/ Thomas A. McManmon, Jr.         

                                                                                               
Title:       Executive Vice President

 

 

                                               
                                                GLEN HES CORP.

 

 

                                                                                               
By:          /s/ Thomas A. McManmon, Jr.         

                                                                                               
Title:       Executive Vice President

 

 

                                                                                               
CHELSEA SANDWICH LLC

                                                                                               
By:  Global Operating LLC, its sole member

                                                                                               
By:  Global Partners LP, its sole member

                                                                                               
By:  Global GP LLC, its general partner

 

 

                                                                                               
By:          /s/ Thomas A. McManmon, Jr.         

                                                                                               
Title:       Executive Vice President

 

 

10

--------------------------------------------------------------------------------


 

                                                                                               
BANK OF AMERICA, N.A., as

                                                                                               
       Administrative Agent

 

 

 

                                                                                               
By:          /s/ Michael R. Langmeyer                  

                                               
                                                    Title:  Assistant Vice
President

 

 

                                                                                               
BANK OF AMERICA, N.A., as

                                                                                               
     a Lender and L/C Issuer

 

 

 

                                                                                               
By:          /s/ Robert D. Valbona                         

                                                                                               
    Robert D. Valbona, Managing Director

 

                                                                                               
STANDARD CHARTERED BANK, as

                                                                                               
     a Lender

 

 

Robert K. Reddington

 

 

AVP/CREDIT DOCUMENTATION

By:

        /s/ Carolyn Jacobs

 

CREDIT RISK CONTROL

Title:     Senior Vice President

STANDARD CHARTERED BANK NY

 

 

 

                                                                                               
JPMORGAN CHASE BANK, N.A., as

                                                                                               
     a Lender

 

 

 

                                                                                               
By:          /s/ John M. Hariaczyi                         

                               
                                                                Title:      
Vice President

 

 

                                                                                               
SOCIETE GENERALE, as a Lender

 

 

 

                                                                                               
By:          /s/ Emmanuel Chesneau                     

                                                                                               
Title:       Managing Director

 

                                                                                               
By:          /s/ Barbara Paulsen                                             

                                                                                               
Title:       Director

 

 

11

--------------------------------------------------------------------------------


 

                                                                                               
CITIZENS BANK OF MASSACHUSETTS,

                                                                                               
     as a Lender

 

 

 

                                                                                               
By:          /s/ Marina Grossi                                

                                                                                               
Title:       Senior Vice President

 

                                                                                               
SOVEREIGN BANK, as a Lender

 

 

 

                                                                                               
By:          /s/ Robert D. Lanigan                         

                                                                                               
Title:       Senior Vice President

 

                                                                                               
FORTIS CAPITAL CORP., as a Lender

 

 

 

                                                                                               
By:          /s/ Christina M. Reynolds                 

                                                                                               
Title:       Senior Vice President

 

 

                                                                                               
WEBSTER BANK NATIONAL

                                                                                               
     ASSOCIATION, as a Lender

 

 

 

                                                                                               
By:          /s/ Carol Carver                                   

                                                                                               
Title:       Vice President

 

 

                                                                                               
KEYBANK NATIONAL ASSOCIATION,

                                                                                               
      as a Lender

 

 

 

                                                                                               
By:          /s/ Keven D. Smith                                              
                                               
                                                Title:       Vice President

 

 

12

--------------------------------------------------------------------------------


 

RATIFICATION OF GUARANTY

 

                Each of the undersigned guarantors (each a “Guarantor”) hereby
acknowledges and consents to the foregoing First Amendment as of November 10,
2005, and agrees that the Guaranty dated as of October 4, 2005 (as amended and
in effect from time to time, the “Guaranty”) from each of the undersigned
Guarantors remains in full force and effect, and each of the Guarantors confirms
and ratifies all of its obligations thereunder. Notwithstanding anything to the
contrary contained herein, the parties thereto hereby acknowledge, agree and
confirm that as of the date hereof, the Guaranty remains in full force and
effect.

 

                                                                                               
GLOBAL PARTNERS LP
                                                                                               
By: Global GP LLC, its general partner

 

 

 

                                                                                               
By:          /s/ Thomas A. McManmon, Jr.         

                                                                                               
Title:       Executive Vice President

 

                                                                                               
GLOBAL GP LLC

 

 

 

                                                                                               
By:          /s/ Thomas A. McManmon, Jr.         

                                                                                               
Title:       Executive Vice President

 

 

13

--------------------------------------------------------------------------------